Citation Nr: 1509916	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge in May 2013.

After the hearing the Veteran submitted private medical evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

A review of the Virtual VA paperless claims processing system reveals only the Veteran's testimony before the undersigned Veterans Law Judge; there are no other additional documents pertinent to the present appeal.
  

FINDING OF FACT

Extending the benefit of the doubt to the Veteran, bilateral hearing loss is shown as likely as not to be due to exposure to loud noise during active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, with regard to the issue on appeal, the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In documents of record, the Veteran contends that his bilateral hearing loss is the result of his in-service duties of serving on the flight line with minimum hearing protection.  Therefore, he claims that service connection for bilateral hearing loss is warranted.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to hearing difficulties.  However, an August 1971 Hearing Conservation Data stated that the Veteran had jet engine noise exposure from the flight line and that he did not wear ear protection.  In addition, there was a slight threshold shift in the Veteran's audiograms from the August 1971 Hearing Conservation Data and the June 1972 Report of Medical Examination for Separation.  Furthermore, the Veteran is competent to report a history of in-service noise exposure. See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, his assertions are considered credible as they are consistent with his documented service on the flight lines in the Air Force.  Caluza, 7 Vet. App. at 506.  Accordingly, the Board finds that the Veteran was exposed to in-service noise consistent with his duties.

Furthermore, the evidence of record, including the March 2012 VA examination report, demonstrates a current diagnosis of bilateral hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  Therefore, the remaining inquiry is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.

In this regard, the Board acknowledges that March 1975 and August 1979 audiograms from the Veteran's reserve service do not indicate a diagnosis of hearing loss.  However, a September 2011 private treatment note indicated that the Veteran's hearing loss began gradually 35 years ago and had not been associated with a known precipitating event but he had a four year history of military noise exposure.  Even though the September 2011 private treatment note stated that the Veteran's hearing loss was gradual VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.  

The Board further finds that the medical evidence is in relative equipoise with respect to whether the Veteran's bilateral hearing loss is related to his in-service noise exposure.  In this regard, a March 2012 VA examiner reviewed the record and conducted an audiological examination.  She then diagnosed bilateral hearing loss and opined that it was less likely as not due to repeated noise exposure as a refueling operator since he reported wearing minimum hearing protection.  In contrast, in a June 2013 statement the Veteran's private audiologist stated that the Veteran was evaluated for progressive hearing loss and he spent four years in the military working around jet engines.  Subsequent to that he spent 38 years at Dupont and he had hearing screens from Dupont; a 1978 hearing screen revealed moderate sensorineural hearing loss in the high frequencies and mild to moderate in the left ear and his audiogram today revealed a slight increase in the mild to high frequency hearing loss with an otherwise clear examination.  He stated that the audiometric testing suggested that the Veteran sustained noise induced hearing loss over the subsequent years however, it appeared that at least 60 percent of the loss occurred while in the military.

As both examiners considered the relevant evidence of record, to include the Veteran's in-service noise exposure, and offered an opinion with a rationale, both of their opinions are entitled to great probative weight.  In this regard, both medical professionals offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that the evidence regarding whether the Veteran's bilateral hearing loss is related to his in-service noise exposure is in relative equipoise.  

In this case, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Veteran's and his wife's statements as to when his bilateral hearing loss began are important and credible evidence going toward the matter of when the condition began.  He and his wife both maintain that his bilateral hearing loss began during service and is due to military noise exposure.  Again, such noise exposure is consistent with the circumstances of his service.  Throughout the course of his communications with VA, the Veteran has consistently maintained that his bilateral hearing loss began in active service; the Board finds that such consistency makes his statements credible.  

Consequently, the Board resolves all doubt in favor of the Veteran and finds that bilateral hearing loss is etiologically related, at least in part, to his in-service noise exposure.  Therefore, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


